Citation Nr: 0001707	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956 and from August 1962 to October 1969.  He died 
on December 25, 1995.  The appellant is the surviving spouse 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death.

The Board notes that the appellant, in her May 1998 Notice of 
Disagreement, alleged clear and unmistakable error in the 
RO's December 31, 1997, rating decision denying entitlement 
to service connection for the veteran's cause of death.  
However, that decision is the decision currently on appeal.  
As such, it is not final.  A claim based on clear and 
unmistakable error must pertain to a final decision.  
38 C.F.R. § 3.105(a)  (1999).  Therefore, that matter is not 
before the Board.


FINDINGS OF FACT

The claims file contains competent evidence of a plausible 
relationship between the veteran's death and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
veteran's cause of death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312  
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the  appellant by § 5107(a).  Tirpak, 2 
Vet. App. 609, 611  (1992).  Mere allegation or speculation 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993).  In specific 
regard to service connection for disability, the three 
requirements for a well grounded claim are: (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also 38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303  (1999).  For service connection for the 
cause of death of a veteran, the first requirement, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.  

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a)  (1999).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)  (1999).  
A contributory cause of  death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)  (1999).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 U.S.C.A. §§ 
1110, 1310  (West 1991); 38 C.F.R. § 3.312(a)  (1999).

In this case, after review of the claims file, the Board 
concludes that the appellant's claim for service connection 
for the veteran's cause of death is well grounded.  The 
claims file contains competent evidence of a disability that 
caused death, i.e. myocardial infarction, and a medical 
opinion that the death was related to a disease in service, 
i.e. hypertension.  For purposes of a well grounded claim, 
the credibility of medical opinions is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. Brown, 5 
Vet. App. 91  (1993).

Overall, there is evidence of a plausible relationship 
between the veteran's death and service.  Therefore, VA has a 
duty to assist the appellant with the development of her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for the 
veteran's cause of death is well grounded.


REMAND

Because the claim of entitlement to service connection for 
the veteran's cause of death is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the Board finds that further evidentiary development is 
needed prior to appellate review.

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991).  In this case, the Board finds that 
clarification of the medical evidence is necessary prior to 
appellate review.

Specifically, the Board finds that it is clear and undisputed 
that the veteran's immediate cause of death was myocardial 
infarction, as stated on his death certificate.  However, the 
appellant has brought forth several possible bases for 
entitlement to death benefits.  She argues that the veteran's 
death was related to his service-connected PTSD (or the 
medications taken therefore).  A literature review, titled 
"Hypertension in the War Veteran," was submitted to support 
her allegations.  That document shows one physician's review 
of clinical studies pertaining to a possible relationship 
between anxiety disorders and hypertension.  However, it 
provides no insight into this specific veteran's case.  The 
appellant also argues that the veteran's death was related to 
hypertension (or the medications taken therefore).  A medical 
opinion has been submitted indicating such a conclusion, and 
also opining that the veteran's hypertension was incurred in 
service.  That opinion was based on service medical records 
showing a single recorded hypertensive blood pressure 
reading.  Finally, the appellant argues that the veteran's 
rheumatoid arthritis or Agent Orange exposure was incurred in 
service and is related to his death. 

In light of the various bases for entitlement to death 
benefits submitted by the appellant, and the fact that VA 
development of these bases has not been undertaken, the Board 
finds that a remand is necessary to insure that all relevant 
medical records that are available are made part of the 
claims file and to make possible a review of the claims file 
by VA medical specialists in order to clarify the nature and 
etiology of the veteran's disabilities and their 
relationship, if any, to his death.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The appellant should be contacted and 
provided the opportunity to submit any 
additional medical evidence pertinent to 
this claim, including, but not limited 
to, medical records showing treatment of 
the veteran for PTSD, hypertension, Agent 
Orange exposure, or rheumatoid arthritis.  
Alternatively, the appellant may provide 
full names, dates, and addresses of such 
medical treatment so that the RO may 
assist her by attempting to obtain any 
and all pertinent medical records.  If 
she elects to do so, she should furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source she 
identifies.  Thereafter, copies of the 
medical records from all sources she 
identifies, including VA records not 
already in the claims folder, should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, after assembling the 
aforementioned data, the RO should 
arrange for the claims file to be 
reviewed by a VA cardiologist and VA 
psychiatrist.  Review of the service 
medical records and private and VA 
treatment records is vital.  The purpose 
of the review is to clarify:  (1) whether 
or not the veteran's service-connected 
PTSD or medications taken therefore 
caused or contributed to his myocardial 
infarction that produced death; (2) 
whether or not the veteran's hypertension 
or the medications taken therefore caused 
or contributed to his myocardial 
infarction and, if so, whether or not 
hypertension had a date of onset during 
service or, alternatively, was related to 
his PTSD; and (3) whether Agent Orange 
exposure, rheumatoid arthritis, or other 
disability, if shown during service, 
caused or contributed to the veteran's 
myocardial infarction.  The report of the 
file review should include a complete 
rationale for all opinions expressed and 
should be made part of the claims folder.

3.  Thereafter, the RO should review the 
record to determine if any change is 
warranted in its previous decision 
denying entitlement to service connection 
for the veteran's cause of death.

4.  If the determination remains adverse 
to the appellant, she and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should provide any 
additional pertinent laws and regulations 
and rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The appellant needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



